UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2063


In Re:   YAGOUB M. MOHAMED, a/k/a Mohammed A. Yagoub,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (3:01-cr-00177-REP-1)


Submitted:   February 11, 2014              Decided:   February 25, 2014


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Yagoub M. Mohamed, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Yagoub M. Mohamed petitions for a writ of mandamus,

alleging that the district court has unduly delayed in acting on

his petition for a writ of error coram nobis.            He seeks an order

from this court directing the district court to act.             Our review

of the district court’s docket reveals that, on December 31,

2013, the court denied Mohamed’s petition.          Accordingly, because

the district court recently decided Mohamed’s case, we deny the

mandamus petition as moot.       We grant leave to proceed in forma

pauperis and deny Mohamed’s motion to expedite the decision.              We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                           PETITION DENIED




                                      2